DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Applicant must elect a single method of treating dry eye disease, by electing under each of:
(i) a single administration scheme:
(i-a) administration QID one day prior to exposure followed by administration BID after exposure (claim 2);
(i-b) administration QID one day prior to exposure followed by administration PRN after exposure (claim 3);
(i-c) administration two days prior, one day prior and immediately prior to exposure (claim 26);
(i-d) administration two days or less and immediately prior to exposure, not including (i-c) (claim 24);
(i-e) administration four times a day at two days prior to exposure (claim 27);
(i-f) administration two times a day at two days prior to exposure (claim 27);
(i-g) administration four times a day one day prior to exposure, not including (i-a) (claim 28);
(i-h) administration two times a day one day prior to exposure (claim 28);
(i-i) administration one day or less and immediately prior to exposure (claim 25), not including (i-c);
(i-j) administration immediately prior to exposure, not including (i-c)-(i-d), and (i-i) (claim 23);
(i-k) administration one day or less prior to exposure, not including (i-i)-(i-j) (claim 22);
(i-l) administration two days or less prior to exposure, not including (i-c)-(-d), and (i-i)-(i-k) (claim 21); 
(i-m) administration five days or less prior to exposure, not including (i-c)-(i-d), and (i-i)-(i-l) (claim 20); 
(i-n) administration prior to and about 45 min after exposure (claim 29); or
(i-o) administration prior to and about 60 min after exposure (claim 29); or 
(i-p) administration prior to and subsequent to exposure, not incuding (i-a)-(i-o) (claim 1).
(ii) the method comprises the step or steps of:
(ii-a) administering reproxalap prior to exposure to conditions that initiate dry eye disease or symptoms and further assessing effectiveness (claim 4); if elected, specify each assessment from claims 4 or 5 or 8 conducted (e.g., assessing grittiness, claim 4);
(ii-b) administering reproxalap prior to exposure to conditions that initiate dry eye disease or symptoms, not including (ii-a) (claim 1)
(iii) a single disclosed ophthalmic solution administered:
(iii-a) reproxalap and sulfobutylether-β-cyclodextrin (SBE-β-CD; claims 12, 14, 17, 18); if elected, specify a single reproxalap:CD ratio from claim 12 (e.g. about 1:4 mole:mole), and specify each concentration, if applicable, from claim 17 or 18 (e.g. 0.25% reproxalap and 7% SBE-β-CD);
(iii-b) reproxalap and hydroxypropyl-β-cyclodextrin (HP-β-CD; claim 12); if elected, specify a single reproxalap:CD ratio from claim 12 (e.g. about 1:4 mole:mole); or
(iii-c) a reproxalap solution, not including (iii-a)-(iii-b) (claim 1);
(iv) a single outcome of the method, corresponding to each elected species under (i), (ii) and (iii); elect each outcome from claim 7 (e.g., improvement in tear quantity or improvement in tear quality), claim 9, 10 or 11.
The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics thereof; each administration scheme, (i) requires a unique protocol; each combination of method step or steps requires a unique series of steps conducted; each unique solution, (iii) is comprised of a unique combination of ingredients, having unique chemical and physical properties, and requiring a unique method of making; each outcome, (iv) corresponds to a unique result or combination of results, likely corresponding to a unique patient subpopulation, nature of exposure and responsiveness to the active agent. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, 7, 12, 20-21, 24, 27-29 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611